BAKES, Justice
(concurring specially).
I concur in the result reached by the majority in this case. Section 3031 of the Labor Management Relations Act does grant to plaintiffs in this action a cause of action for damages as a result of union activities prohibited by Section 8(b)(4).2 As the opinion of Justice McQuade correctly points out, Section 303 embodies a clear exception to what would otherwise be the exclusive jurisdiction of the National Labor Relations Board in situations where the Garner-Morton cases 3 would otherwise apply. The district court should have assumed jurisdiction and decided the case.

. 29 U.S.C.A. § 187.


. 29 U.S.C.A. § 158(b)(4).


. Garner v. Teamsters Local 776, 346 U.S. 485, 74 S.Ct. 161, 98 L.Ed. 228 (1953) ; Teamsters Local 20 v. Morton, 377 U.S. 252, 84 S.Ct. 1253, 12 L.Ed.2d 280 (1964).